Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-23-2002

Dearth v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3356




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Dearth v. Comm Social Security" (2002). 2002 Decisions. Paper 292.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/292


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                             No. 01-3356
                             ___________

                          RONALD A. DEARTH,

                                                                Appellant,

                                 vs.

      JO ANNE B. BARNHART,* COMMISSIONER OF SOCIAL SECURITY,

                                      *Pursuant to Fed. R. App. P. 43(c)
                             ___________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                      (D.C. No. 00-cv-1257)
       District Judge:  The Honorable Donetta W. Ambrose
                           ___________

                      ARGUED APRIL 30, 2002

         BEFORE: NYGAARD, ROTH, and WEIS, Circuit Judges.


                     (Filed     May 23, 2002    )
                             ___________
John G. Burt, Esq. (Argued)
5th Floor, 429 Fourth Avenue
Law & Finance Building
Pittsburgh, PA 15219
         Counsel for Appellant


David F. Chermol, Esq. (Argued)
Heather Benderson, Esq.
Social Security Administration
OGC/Region III
P. O. Box 41777
Philadelphia, PA 19101
         Counsel for Appellee

                             ___________

                         OPINION OF THE COURT
                             ___________


NYGAARD, Circuit Judge.
         Appellant, Ronald Dearth, appeals the District Court’s order affirming the
final decision of the Commissioner of Social Security that Dearth is not entitled to
Supplemental Security Income under Title XVI of the Social Security Act. Dearth claims
that the Commissioner’s decision was not supported by substantial evidence. We
disagree and will affirm.
         When evaluating Social Security appeals, we are limited to determining
whether the Commissioner’s final decision is supported by substantial evidence.   42
U.S.C. 405(g); Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

         "Disability" is defined in the Social Security Act as the "inability to engage
in any substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months." 42 U.S.C.
423(d)(1)(A). The Act further states that, to prove disability, one must show that "he is
not only unable to do his previous work, but cannot, considering his age, education, and
work experience, engage in any other kind of substantial gainful work which exists in the
national economy." 42 U.S.C. 423(d)(2)(A).
         In evaluating whether a claimant is disabled, the Commissioner is to
consider, in sequence, whether the claimant: 1) worked during the alleged period of
disability; 2) had a severe impairment; 3) had an impairment that meets or equals the
requirements of an impairment listed in the regulations; 4) can return to his past relevant
work; and 5) if not, whether he can perform other work in the national economy. 20
C.F.R. 416.920(a).
         After an administrative hearing, the Administrative Law Judge determined
that, although Dearth had substantial mental impairments, he nonetheless was able to
perform a limited range of medium work of a type that was prevalent throughout the
nation. This conclusion was supported by the testimony of numerous doctors that Dearth
functioned reasonably well when receiving regular psychiatric treatment including
medication. This testimony was reinforced by Dearth himself, who told his doctor that
his regimen of Paxil "seem[ed] to be working" and that he felt "pretty good" (Tr. 245-
46). See Gross v. Heckler, 785 F.2d 1163, 1165-66 ("If a symptom can be reasonably
controlled by medication or treatment, it is not disabling."); 20 C.F.R. 404.1530 ("In
order to get benefits, you must follow treatment prescribed by your physician if this
treatment can restore your ability to work.") Furthermore, there was testimony that
Dearth was able to live on his own, care for his physical needs, perform household
chores including cooking and cleaning, and shop for groceries.
         Considering all the evidence, the ALJ concluded that Dearth suffered from
major depression, loss of digits on both hands, and degenerative disc disease, all of
which left him severely impaired, but that these impairments did not meet or equal any of
the listed impairments. Moving on, the ALJ found that Dearth could not return to his
previous work as an upholsterer’s assistant, but that he could perform a number of other
jobs available in quantity in the local and national economies. Those jobs included
security guard and inventory clerk. Thus, the ALJ concluded that Dearth was not
disabled. The Social Security Administration Appeals Council refused to review this
decision and, thus, the ALJ’s decision became the final decision of the Commissioner.
         Because this decision is supported by substantial evidence, the District
Court properly affirmed it. We will do likewise.

_________________________




         Please file the foregoing opinion.



                                  \s\Richard L. Nygaard
                               Circuit Judge